DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen et al (US 10,739,996 B1) in view of JINZENJI et al (US 2016/0321172 A1).
	As to claims 1, 8, and 15, Ebsen teaches A method comprising: 
writing data units from a stream of data into an allocated portion of memory, the allocated portion of memory composed of a plurality of blocks (Ebsen describes a data storage device (DSD) receives data access commands (write commands) via one or more data streams. The data is written into blocks of memory. (see column 5, line 37 through column 6, line 22)); 
evaluating a behavior of the stream of data to calculate an efficiency value for the stream of data, the efficiency value calculated based on an amount of invalid data units stored in the allocated portion of memory (Ebsen describes determining how much valid and invalid data is within memory. Valid data may be copied and stored in a new location based on how much “stale” data is stored in the same block, allowing for more efficient data access. Blocks or valid data may be selected for garbage collection based on efficiency metrics associated with the data. Efficiency metrics may indicate an amount of potential improvement in data access efficiency that may be achieved from garbage collecting and rewriting the data. (see column 6, lines 4-45)); 
Ebsen fails to explicitly recite:
determining a threshold value of valid data units in a block within the allocated portion of memory, the threshold value applicable to each block in the plurality of blocks for determining when to perform garbage collection of each block in the plurality of blocks, the threshold value based on the calculated efficiency value; and 
performing garbage collection of a first block of the plurality of blocks in response to determining that a value of valid data units in the first block is within a predetermined range of the threshold value.
However, JINZENJI teaches:
determining a threshold value of valid data units in a block within the allocated portion of memory, the threshold value applicable to each block in the plurality of blocks for determining when to perform garbage collection of each block in the (JINZENJI teaches each block of memory has a valid data ratio (threshold value), which refers to a ratio of valid data stored in a block to a storage capacity of the block in the first and second block lists (see [0052]-[0055]). JINZENJI further teaches using the valid data ration as a means for determining when to perform garbage collection (see [0067]-[0073]).); and 
performing garbage collection of a first block of the plurality of blocks in response to determining that a value of valid data units in the first block is within a predetermined range of the threshold value (JINZENJI further teaches using the valid data ration as a means for determining when to perform garbage collection (see [0067]-[0073]).).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ebsen to incorporate the performing of garbage collection based on a valid data ration as taught by JINZENJIfor the purpose of the write time required for the garbage collection can be reduced, and the garbage collection can be completed within a write time required by the host and Invalid data write can be prevented, allowing the NAND memory to have a greater lifetime (see JINZENJI [0085] and [0092]).
As to claims 2, 9, and 16, Ebsen further teaches identifying that a first efficiency value for a first stream of data is within a predetermined range of a second efficiency value for a second stream of data (Ebsen describes determining how much valid and invalid data is within memory. Valid data may be copied and stored in a new location based on how much “stale” data is stored in the same block, allowing for more efficient data access. Blocks or valid data may be selected for garbage collection based on efficiency metrics associated with the data. Efficiency metrics may indicate an amount of potential improvement in data access efficiency that may be achieved from garbage collecting and rewriting the data. (see column 6, lines 4-45)) (Ebsen describes determining efficiency metrics for not only blocks but for individual streams of data. (see column 10, line 15 through column 12, line 49)); and in response to identifying that the first efficiency value for the first stream of data is within the predetermined range of the second efficiency value for the second stream of data, blending garbage collection of one or more first blocks associated with the first stream of data and one or more second blocks associated with the second stream of data (Ebsen describes reorganizing valid data which reads on applicant’s blending by storing data from multiple streams together. (see column 5, lines 4-30)).
As to claims 3, 10, and 17, Ebsen further teaches evaluating the behavior of the stream of data comprises: calculating a percentage of a total number of data units written in the block that were invalidated subsequent to being written to the block (Ebsen describes determining how much valid and invalid data is within memory. Ebsen describes that over time valid data becomes stale and each block subsequently contains both valid and invalid data. This suggests that a percentage of invalid data could be calculated based on the amount of invalid data with respect to the total block size. (see column 6, lines 4-62)).
As to claims 4, 11, and 18, Ebsen further teaches performing the garbage collection of the first block of the plurality of blocks comprises: copying valid data units written in the first block from the first block to a second block, wherein invalidated data blocks are not copied to the second block (Ebsen describes copying valid data to a new location block in order to erase the current block. (see column 7, lines 35-49 and column 10, lines 15-40)); and erasing all the data units written in the first block in response to completion of copying the valid data units from the first block to the second block (Ebsen describes copying valid data to a new location block in order to erase the current block. (see column 7, lines 35-49 and column 10, lines 15-40)).
As to claims 5, 12, and 19, Ebsen further teaches receiving the stream of data from a host, wherein the stream of data is associated with a stream identifier, and wherein the allocated portion of memory is designated for the stream of data associated with the stream identifier (Ebsen describes a stream identifier or tag may be assigned by a host issuing the command, by the DSD upon receiving the command, or by other means. A host may append a tag comprising a unique identifier (UID) of the host along with an identifier for a processing thread or command queue via which the command is delivered to the DSD. The tag may allow the DSD to distinguish data streams from different hosts, as well as different data streams from a single host. (see column 8, lines 41-63)).
As to claims 6, 13, and 20, Ebsen further teaches wherein a second stream of data is associated with a second stream identifier, and wherein a second allocated portion of memory is designated for the second stream of data associated with the second stream identifier (Ebsen describes a stream identifier or tag may be assigned by a host issuing the command, by the DSD upon receiving the command, or by other means. A host may append a tag comprising a unique identifier (UID) of the host along with an identifier for a processing thread or command queue via which the command is delivered to the DSD. The tag may allow the DSD to distinguish data streams from different hosts, as well as different data streams from a single host. (see column 8, lines 41-63)).
As to claims 7 and 14, Ebsen further teaches wherein evaluating a behavior of the stream of data to calculate an efficiency value for the stream of data further comprising: identifying a first efficiency value for a first set of data units of the stream of data and a second efficiency value for a second set of data units of the stream of data (Ebsen describes determining efficiency metrics for not only blocks but for individual streams of data. (see column 10, line 15 through column 12, line 49)); and determining that the data units in the first set of data units are invaliding at a higher rate than the data units in the second set of data units based on a comparison of the first and second efficiency values (Ebsen describes determining efficiency metrics for not only blocks but for individual streams of data. The streams can then be compared to determine how to garbage collect. (see column 10, line 15 through column 12, line 49)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161